Citation Nr: 1747083	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  15-31 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Service connection for a heart disability to include ischemic heart disease.

2. Service connection for a heart disability, other than ischemic heart disease, to include atrial fibrillation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel




INTRODUCTION

The Veteran served on active duty with the United States Air Force from October 1954 to October 1980, including service in the Republic of Vietnam.

As reflected on the title page of this decision, the Board broadened the service connection claim to service connection for a heart disability, to include ischemic heart disease and atrial fibrillation.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a claim is determined by the claimant's description of the claim, the symptoms described, and the information submitted or developed in support of the claim).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a heart disability, other than ischemic heart disease, to include atrial fibrillation, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1. The Veteran has a current diagnosis of ischemic heart disease.

2. The Veteran had active duty service in the Republic of Vietnam during the qualifying time period in which he may be presumed to have been exposed to certain herbicide agents.

3. The Veteran's current ischemic heart disease is presumed to be related to his exposure to certain herbicide agents while serving in Republic of Vietnam.




CONCLUSION OF LAW

The criteria for presumptive service connection for ischemic heart disease are met.  38 U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 
38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Additionally, service connection may be established on a presumptive basis for certain disabilities arising from exposure to herbicide agents.  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to specified herbicide agents, unless there is affirmative evidence to establish that the veteran was not so exposed during that service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii); VAOPGCPREC 7-93 (1993), 59 Fed. Reg. 4752 (1994).  The diseases which are presumed to result from exposure to herbicide agents include ischemic heart disease (IHD).  38 C.F.R. § 3.309(e); see 75 Fed. Reg. 53,202 (2010).

In determining whether service connection is warranted for a disability, VA determines whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In deciding this appeal, the Board must weigh the evidence, and in so doing, may accept certain medical opinions over others when the record includes more than one opinion.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140, 146 (1993).

As to the evidence of a current disability, the Veteran submitted letters dated July 2012 and November 2012 from his treating physician, Dr. G.H., that reflect a diagnosis of IHD.  VA Ischemic Heart Disease (IHD) Disability Benefits Questionnaires ("VA IHD Questionnaires") completed by Dr. G.H. in January 2011 and July 2012 expressly reflect the doctor's diagnosis of IHD and atrial fibrillation.  While not current, VA treatment records from within a year of the Veteran's separation from service, in particular a treatment record dated September 1981, reflect a diagnosis of IHD. Considering that Dr. G.H. practices in the field of cardiology, and that the 1981 VA diagnosis of IHD is consistent with Dr. G.H.'s later diagnosis, this evidence is competent, credible, and accorded significant weight.

The Board acknowledges other medical evidence of record that suggests that the Veteran does not have IHD.  For example, the August 2011 VA examiner was unable to diagnose IHD without resorting to speculation; however, the Board finds that noncommittal opinions like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Further, although the October 2011, June 2012, and July 2015 VA examiners concluded that the Veteran does not have the IHD, the June 2012 opinion includes entirely no rationale, and the October 2011 and July 2015 opinions are not in accord with the factual record.  In this regard, the 2011 and 2015 VA examiners stated that the Veteran's treating physician, Dr. G.H. did not diagnose IHD; however, the record reflects that Dr. G.H. submitted VA IHD Questionnaires that clearly specify a diagnosis of IHD.  Therefore, the October 2011 and July 2015 opinions are based on an inaccurate factual premise and are therefore inadequate to decide the claim.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  For these reasons, the VA opinions are accorded less probative weight than the highly probative 1981 VA diagnosis and medical documentation submitted by Dr. G.H.  

Accordingly, the Board finds that the preponderance of the evidence establishes that the Veteran currently has IHD that was diagnosed as early as 1981.

The Veteran's military records reflect that he had active duty service in the Republic of Vietnam from October 1965 to September 1966, which falls within the aforementioned regulatory period for presumptive exposure to herbicide agents as noted above.

Given the presence of the Veteran's current IHD, the evidence establishing that the Veteran served in the Republic of Vietnam from 1965-1966, and the regulatory presumption of service connection for Vietnam veterans who have IHD, the Board finds that service connection for the Veteran's IHD is warranted.

ORDER

Entitlement for service connection for ischemic heart disease is granted.



	(CONTINUED ON NEXT PAGE)


REMAND

As noted above, the Veteran's current disabilities include atrial fibrillation, diagnosed by the Veteran's treating physician Dr. G.H. as reflected in letters dated July 2012 and November 2012, the VA IHD Questionnaires dated January 2011 and July 2012, and a March 2017 VA examination report noting the Veteran's medical history.  Unlike IHD, atrial fibrillation is not among the diseases for which service connection may be established under VA regulations on a presumptive basis arising from exposure to herbicide agents in Vietnam.  As such, service connection must be established through evidence that demonstrates a relationship or nexus between the disease and the Veteran's active duty service, as discussed above.

Lacking competent evidence of record that establishes a nexus for heart disabilities, the February 2017 Board remand instructed the AOJ to schedule the Veteran for a VA examination to determine the nature and etiology of any identified heart disabilities.  The July 2017 VA examination report that followed diagnosed atrial fibrillation and concluded that it was not caused by the Veteran's service-connected diabetes mellitus.  Although the examiner opined that there "is a nexus with his symptoms in the service and his current heart diagnosis[,]" the examiner did not specify which of the Veteran's multiple heart diagnoses his opinion refers to.  Furthermore, the examiner provides no rationale for the provided nexus.  As such, the July 2017 VA examination report is inadequate to decide the claim and it also failed to comply with the remand directives.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file the Veteran's post-July  2017 VA treatment records, and, after obtaining authorization from the Veteran, associate with the file the Veteran's post February 2017 private treatment records, if any.

2.  Forward the Veteran's claims file to an examiner with appropriate expertise in cardiology, with a request for an addendum opinion.  A copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  If the designated examiner determines that an additional examination is needed, one should be scheduled.

Although a complete review of the claims file is imperative, attention is called to the following:

*Service treatment records that document the Veteran's complaints and treatment for chest pains (see e.g., service treatment records dated in July 1977 and April 1980).

*VA treatment records which show his complaints and treatment for chest pains just a few months after his October 1980 separation from active duty (see e.g., July 1981 echocardiogram.

*September 1981 treatment record), the diagnosis of probable coronary artery disease in 1988 (see 1988 treadmill test).

*Dr. G.H.'s diagnosis of cardiac disease including atrial fibrillation (see, e.g. Dr. G.H.'s November 2012 letter).

* Opinions provided by the VA examiners (see VA examinations dated in March 1982, August 2011, October 2011, June 2012, July 2015, and July 2017).

The examiner should then issue an addendum opinion to include answers to the following questions:

(a) Indicate the presence of any heart disorder, aside from IHD, diagnosed at any time during pendency of the appeal, including atrial fibrillation.

(b) As to each diagnosed heart disorder, aside from IHD, provide an opinion as to whether it is at least as likely as not related to or had its onset in service.

(c) As to each diagnosed heart disorder, aside from IHD, provide an opinion as to whether it is at least as likely as not proximately due to, or caused by, service-connected disability, including diabetes mellitus and IHD. 
   
(d) As to each diagnosed heart disorder, aside from IHD, provide an opinion as to whether it is at least as likely as not aggravated (i.e., permanently worsened) by a service-connected disability including diabetes mellitus and IHD.
	
In providing the requested addendum opinion, the examiner should consider the Veteran's competent lay claims regarding observable adverse symptomatology.

The addendum opinion must include a complete rationale for all opinions expressed.

If the examiner feels that an addendum opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  After undertaking any other appropriate development, readjudicate the issue of service connection for a heart disability, other than ischemic heart disease, to include atrial fibrillation.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


